Case 3:13-cV-00808-I\/|HL Document 197 Filed 10/05/18 Page 1 of 2 Page|D# 4443

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF
NEW YORK
Plaintiff,
v_ Civil Action No. 3:13¢v808
SYMANTEC CORPORATION,
Defendant.
LRDE.B

On October 4, 2018, the Court held an Initial Pretrial Conference with both paities.

Pursuant to the Court’s statement during the October 4, 2018 Initial Pretrial Conference,
the Court GRAN'I`S Columbia’s Unopposed Motion for Leave to File Motion for Partial
Summary Judgment Without Prejudice to a Subsequent Motion for Summary Judgment (the
“Motion”), (ECF No. 195). The Court will allow separate briefing as to the statutory estoppel
issue identified by the parties at pages 16-20 of their Supplemental Conference Report Under
Federal Rule of Civil Procedure 26(f) (the “Supplemental Conference Repoit”), (ECF No. 194).
Because Columbia attached only its Memorandum in Support, the Court ORDERS Columbia to
file its Motion for Partial Summary Judgment Regarding Inter Partes Review Estoppel, the
Memorandum in Support, and any supporting documents, by close of business October 5, 2018,
pursuant to Local Rules.

The Court further ORDERS that Symantec Corporation (“Symantec”) SHALL file its

Motion to Permit Additional Claim Construction Proceedings, identified by the parties in the

Supplemental Conference Report at pages 4-14, by close of business on October 22, 2018.

Case 3:13-cV-00808-I\/|HL Document 197 Filed 10/05/18 Page 2 of 2 Page|D# 4444

Columbia’s Response and Symantec’s Reply SHALL be filed in accordance With the
requirements of Local Rule 7 and the Federal Rules of` Civil Procedure.

Additionally, if` Columbia and Symantec cannot reach an agreement as to the remaining
discovery issue, identified by the parties in the Supplernental Conference Report at pages 14~16,
the initial brief regarding this dispute SHALL be filed by close of business October 22, 2018.
The Response and Reply to that brief SHALL be filed in accordance with the requirements of
Local Rule 7 and the Federal Rules of Civil Procedure.

To the extent the parties request one, the Court SCHEDULES oral argument on all issues
addressed in this motion and which arc fully briefed, on November 27, 2018, at 2:00 p.m.

It is SO ORDERED.

s

M. a
United States District Judge

Date: l[)[B/ ’l()\%
Richmond, Virginia

